Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about February 24, 2004, after a fact-finding determination of permanent neglect, which terminated respondent mother’s parental rights to the subject child and transferred his custody and guardianship to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The record shows that the agency developed a realistic plan tailored to the mother’s needs, involving maintaining close contact with the child, referrals to various parenting skills and counseling programs, and scheduling of visitation, all of which satisfied its obligation to make diligent efforts to encourage and strengthen the parental relationship (see Matter of Galeann F., 11 AD3d 255 [2004], lv denied 4 NY3d 703 [2005]; Matter of Byron Christopher Malik J., 309 AD2d 669 [2003]). The record further shows that the mother’s sporadic and inconsistent visitation precluded any chance of developing a close relationship with this child who had been in foster care since the age of one month (see Matter of Vincent Anthony C., 235 AD2d 283 [1997]), and that this, by itself, constituted permanent neglect (see Matter of Emily A., 216 AD2d 124 [1995]).
For the reasons stated by the Family Court, it is clearly in the child’s best interest to be freed for adoption by his foster mother, with whom he has lived almost since birth and who has provided a stable and nurturing home (see Matter of Martin P.J.S., 2 AD3d 106 [2003]). Concur—Tom, J.E, Andrias, Ellerin, Nardelli and Sweeny, JJ.